Citation Nr: 0333860	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee retropatellar pain syndrome and 
tibial plateau stress reaction.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee retropatellar pain syndrome and 
tibial plateau stress reaction.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from May 1998 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the appellant submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in April 2002 that listed the service 
organization as "AMVETS".  In February 2003, AMVETS 
notified VA that it will no longer represent the veteran and 
requested that VA cancel power of attorney with respect to 
the veteran.  The veteran was notified of this cancellation 
by letter in March 2003.  In an August 2003 letter from VA, 
the veteran was provided a period of 90 days within which to 
appoint a representative to represent him in this appeal.  
The appellant has not responded and, thus, is unrepresented 
in connection with the issues presently on appeal.



REMAND

The most recent VA examination for the issues on appeal was 
conducted in January and February 2002.  Subsequent 
statements from the veteran, consisting of the May 2002 
Notice of Disagreement as well as the November 2002 
substantive appeal, reflect complaints of increased symptoms 
related to his service-connected psychiatric and bilateral 
knee disorders.  Specifically, the veteran claims that, 
psychiatrically, he now experiences increased anxiety, 
flashbacks, isolation, and withdrawal.  With respect to his 
bilateral knee disorder, the veteran reports that he 
experiences increased symptoms of pain, collapsing, popping, 
and burning.  The Board thus finds that a current and 
comprehensive psychiatric and orthopedic examination with a 
medical opinion is necessary.  

With respect to the issue of entitlement to service 
connection for bilateral pes planus, the Board notes that, 
although pes planus was noted upon enlistment examination, 
the January 2002 report of VA examination does not contain an 
opinion as to whether this disorder was aggravated as a 
result of the veteran's period of military service.  
Nevertheless, the RO denied service connection for pes 
planus, noting that there is no evidence of aggravation of 
this disorder during service.  In this regard, it is noted 
that the question of whether the pes planus was aggravated 
during the veteran's period of military service is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

It is further noted that the United States Court of Appeals 
for Veterans Claims (Court) has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In a September 2003 communication, the veteran indicated that 
he had been in receipt of treatment at the VA Medical Centers 
in Portland and Vancouver; however, he had been unable to 
obtain his records from these facilities.  Additionally, a 
May 2002 VA outpatient treatment report notes that the 
veteran received private medical treatment during his period 
of military service.  These records have not been obtained.

The Court has held that, unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
rating action appealed from was the initial grant of service 
connection, the RO should consider the proper evaluations to 
be assigned for these disorders pursuant to the Court's 
holding in Fenderson.

Finally, on November 9, 2000, the VCAA was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the RO must allow the requisite 
time to respond to the VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claims, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all private healthcare 
providers who treated him for psychiatric 
and orthopedic complaints during service 
as well as all VA and non-VA health care 
providers who have treated him since 
April 2002.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to treatment records from the 
Portland and Vancouver VA medical 
facilities as well as the private 
treatment referenced in the May 2002 VA 
outpatient treatment report.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for special VA examinations of 
the feet and knees to determine the 
severity of his service-connected 
bilateral knee disorders as well as the 
nature and etiology of any current 
disability of the feet, to include 
bilateral pes planus.  The claims folder 
must be furnished to the examiner for 
review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

a)  With respect to the veteran's knees, 
the examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected knee disabilities.  
Additionally, the examiner should 
indicate at which point (in degrees) 
there is any additional functional loss 
due to pain, weakness, fatigue or 
incoordination.  The examiner should 
offer complete rationales for all 
opinions and conclusions expressed.  

b)  With respect to veteran's pes planus, 
the examiner should review the veteran's 
service medical records and post-service 
treatment records.  The examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that pes planus was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service and if so, 
whether such increase in severity was 
beyond the natural progress of the 
disease.

4.  The RO should also schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his adjustment 
disorder with depressed mood.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner should be asked to delineate all 
symptomatology attributable to the 
veteran's service-connected psychiatric 
disorder.  The examiner should be asked 
to provide a current multi-axial 
assessment, including the assignment of a 
GAF score, as well as an explanation of 
what the score represents, and the 
percentage of the score representing 
impairment due solely to the 
symptomatology associated with the 
adjustment disorder with depressed mood.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected adjustment 
disorder with depressed mood and 
bilateral knee disorder, to include 
consideration of staged ratings as set 
forth in Fenderson.  In addition, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral pes planus.  If any remaining 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




